




AMENDMENT NUMBER FIVE TO CREDIT AGREEMENT


This Amendment Number Five to Credit Agreement (“Amendment”) is entered into as
of October 19, 2011, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as the agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, “Agent”), on the one
hand, and MAGMA DESIGN AUTOMATION, INC., a Delaware corporation (“Borrower”), on
the other hand, with reference to the following facts:


A. Borrower, Agent, and Lenders have previously entered into that certain Credit
Agreement, dated as of March 19, 2010 (as amended and modified, from time to
time, the “Agreement”).


B. Borrower has requested that Agent and Lenders make certain amendments to the
Agreement as provided for and on the conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto amend and supplement the
Agreement as follows:


1. DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement unless specifically defined
herein.


2. AMENDMENTS.


(a) Schedule 1.1 of the Agreement is amended to include the following terms:


“Accelerated Reporting Period” means a period which shall (a) commence on an
Accelerated Reporting Trigger Event and continue until the date on which (1) if
the relevant Accelerated Reporting Trigger Event is caused by an Event of
Default, such Event of Default no longer exists, or (2) the sum of Availability
plus domestic Qualified Cash has been greater than or equal to $20,000,000 for a
period of 90 consecutive days following the date of the Accelerated Reporting
Trigger Event and no Event of Default is then continuing.


“Accelerated Reporting Trigger Event” means, as of any date, that (a) an Event
of Default has occurred and is continuing as of such date or (b) the sum of
Availability plus domestic Qualified Cash on such date is below $20,000,000.


“Fifth Amendment Effective Date” has the meaning specified therefor in that
certain Amendment Number Five to Credit Agreement by and among Borrower, Agent
and Lenders dated October 19, 2011.


(b) The following definition set forth in Schedule 1.1 of the Agreement is
amended to read as follows:


“LIBOR Rate Margin” means 3.00 percentage points.


(c) Section 2.2 of the Agreement is amended to read as follows:


2.2 Term Loans.


(a) Term Loan A. Subject to the terms and conditions of this Agreement, on the
Fourth Amendment Effective Date each Lender with a Term Loan A Commitment has
agreed (severally, not jointly or jointly and severally) to continue the term
loans (collectively, “Term Loan A”) to Borrower in an amount equal to such
Lender’s Pro Rata Share of the Term Loan A Amount. The principal of Term Loan A
shall be repaid on the following dates and in the following amounts:




--------------------------------------------------------------------------------




Date
Installment Amount
October 31, 2010
$
562,500


January 31, 2011
$
562,500


April 30, 2011
$
562,500


July 31, 2011
$
562,500


October 31, 2011
$
375,000


January 31, 2012
$
375,000


April 30, 2012
$
375,000


July 31, 2012
$
375,000


October 31, 2012
$
375,000


January 31, 2013
$
375,000


April 30, 2013
$
375,000


July 31, 2013
$
375,000


October 31, 2013
$
375,000


January 31, 2014
$
375,000


April 30, 2014
$
375,000


July 31, 2014
$
375,000





The outstanding unpaid principal balance and all accrued and unpaid interest on
Term Loan A shall be due and payable on the earlier of (i) the Maturity Date and
(ii) the date of the acceleration of Term Loan A in accordance with the terms
hereof. Any principal amount of Term Loan A that is repaid or prepaid may not be
reborrowed. All principal of, interest on, and other amounts payable in respect
of Term Loan A shall constitute Obligations. Notwithstanding the foregoing,
commencing on October 31, 2011, Borrower may make an applicable quarterly
scheduled principal repayment with respect to Term Loan A in an amount not to
exceed $562,500 without incurring the Applicable Partial Prepayment Premium set
forth in Section 4(b) of the Fee Letter.


(b) Term Loan B. Subject to the terms and conditions of this Agreement, on the
Fourth Amendment Effective Date each Lender with a Term Loan B Commitment agree
(severally, not jointly or jointly and severally) to make the term loans
(collectively, “Term Loan B”) to Borrower in an amount equal to such Lender’s
Pro Rata Share of the Term Loan B Amount. The principal of Term Loan B shall be
repaid on the following dates and in the following amounts:


Date
Installment Amount
April 30, 2011
$
375,000


July 31, 2011
$
375,000


October 31, 2011
$
250,000


January 31, 2012
$
250,000


April 30, 2012
$
250,000


July 31, 2012
$
250,000


October 31, 2012
$
250,000


January 31, 2013
$
250,000


April 30, 2013
$
250,000


July 31, 2013
$
250,000


October 31, 2013
$
250,000


January 31, 2014
$
250,000


April 30, 2014
$
250,000


July 31, 2014
$
250,000







--------------------------------------------------------------------------------






The outstanding unpaid principal balance and all accrued and unpaid interest on
Term Loan B shall be due and payable on the earlier of (i) the Maturity Date and
(ii) the date of the acceleration of Term Loan B in accordance with the terms
hereof. Any principal amount of Term Loan B that is repaid or prepaid may not be
reborrowed. All principal of, interest on, and other amounts payable in respect
of Term Loan B shall constitute Obligations. Notwithstanding the foregoing,
commencing on October 31, 2011, Borrower may make an applicable quarterly
scheduled principal repayment with respect to Term Loan B in an amount not to
exceed $375,000 without incurring the Applicable Partial Prepayment Premium set
forth in Section 4(b) of the Fee Letter.


(d) Schedule 5.2 to the Agreement is amended and restated as set forth in
Exhibit A attached hereto.


3. REPRESENTATIONS AND WARRANTIES. Borrower hereby affirms to Agent and Lenders
that all of Borrower’s representations and warranties set forth in the Agreement
are true, complete and accurate in all respects as of the date hereof.


4. NO DEFAULTS. Borrower hereby affirms to Agent and Lenders that no Event of
Default has occurred and is continuing as of the date hereof.


5. CONDITIONS PRECEDENT. The effectiveness of this Amendment, which shall have
retroactive effect from October 1, 2011 upon the Fifth Amendment Effective Date,
is hereby conditioned upon receipt by Agent of (i) a fully executed copy of this
Amendment from each party hereto and (ii) a fully executed copy of the attached
Reaffirmation of General Continuing Guaranty (the first date on which all such
conditions have been satisfied is referred hereto as, the “Fifth Amendment
Effective Date”).


6. REAFFIRMATION. Borrower acknowledges and reaffirms (i) all of its obligations
and duties under the Loan Documents, and (ii) that the Agent, for the ratable
benefit of the Lender Group, has and shall continue to have valid, perfected
Liens in the Collateral as provided in the Security Agreement.


7. COSTS AND EXPENSES. Borrower shall pay to Agent and Lenders all of Agent’s
and
Lenders’ out-of-pocket costs and expenses (including, without limitation, the
fees and expenses of its counsel, which counsel may include any local counsel
deemed necessary, search fees, filing and recording fees, documentation fees,
appraisal fees, travel expenses, and other fees) arising in connection with the
preparation, execution, and delivery of this Amendment and all related
documents.
8. LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this
Amendment and the terms and provisions of the Agreement, the terms and
provisions of this Amendment shall govern. In all other respects, the Agreement,
as amended and supplemented hereby, shall remain in full force and effect.


9. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto. This Amendment is a Loan Document
and is subject to all the terms and conditions, and entitled to all the
protections, applicable to Loan Documents generally.






[remainder of page left blank intentionally; signatures to follow]
















--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 
 
 
 
MAGMA DESIGN AUTOMATION, INC.,
a Delaware corporation
 
 
By:
 
/s/ Peter S. Teshima
Name: 
 
Peter S. Teshima
Title:
 
CFO

























































































Amendment Number Five to Credit Agreement




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------








                        
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as Agent
and Lender
 
By:
 
/s/ Daniel Morihiro
Name: 
 
Daniel Morihiro
Title:
 
VP





























































































Amendment Number Five to Credit Agreement and Consent






--------------------------------------------------------------------------------




REAFFIRMATION OF GENERAL CONTINUING GUARANTY
Dated as of October 17, 2011


The undersigned (the “Guarantor”), has executed a General Continuing Guaranty,
dated as of March 19, 2010 (the “Guaranty”), in favor of Wells Fargo Capital
Finance, LLC (“Agent”), respecting the obligations of Magma Design Automation,
Inc., a Delaware corporation (“Borrower”) pursuant to that certain Credit
Agreement dated as of March 19, 2010 by and among Borrower, the Lenders
signatory thereto and Agent, and other Loan Documents. Guarantor acknowledges
the terms of the above Amendment and reaffirms and agrees that: (a) its Guaranty
remains in full force and effect; (b) nothing in the Guaranty obligates Agent to
notify the undersigned of any changes in the loans and financial accommodations
made available to Borrower or to seek reaffirmation of the Guaranty; and (c) no
requirement to so notify any of the undersigned or to seek reaffirmation in the
future shall be implied by the execution of this reaffirmation.
GUARANTOR:
MAGMA SERVICES, INC.,
a Delaware corporation
 
By: /s/ Peter S. Teshima
 
Name: Peter S. Teshima
 
Title: CFO





--------------------------------------------------------------------------------








EXHIBIT A


Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:


During an Accelerated Reporting Period, monthly (not later than the 15th day of
each month)
(a) a report that (i) segregates trailing twelve months revenue into licenses
revenue, maintenance revenue, and services revenue, and (ii) within licenses
revenue, includes (A) sub-totals for perpetual and time-based licenses, and (B)
further sub-totals for up-front, ratable, due and payable, and cash receipts
revenue.
Quarterly (no later than 45 days following the end of each fiscal quarter)
(b) a Credit Amount Certificate, together with supporting schedules and
documentation,


(c) a report that (i) segregates trailing twelve months revenue into licenses
revenue, maintenance revenue, and services revenue, and (ii) within licenses
revenue, includes (A) sub-totals for perpetual and time-based licenses, and (B)
further sub-totals for up-front, ratable, due and payable, and cash receipts
revenue,
(d) a backlog report delineating scheduled vs. unscheduled backlog, and
segmented by estimated period of recognition, and
(e) a lost material customer report, with identified cause (if known) and
trailing twelve months revenue contribution for each lost customer.
Upon request by Agent
Such other reports, including but not limited to a summary aging of the
Borrower's Accounts, and a summary aging, by vendor, of Borrower's accounts
payable, and any book overdrafts, and as to the Collateral or the financial
condition of Borrower and its Subsidiaries, as Agent may reasonably request.

  
















































Exhibit A


